Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 11 May 2021, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §112(a) and 35 U.S.C. §112(b), not necessitated by Applicants’ amendment, received 08 October 2021.

Status of Claims
	Claims 1, 6, 12-15, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are pending.
	Claims 1, 6, 12-15, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are rejected.
	Claims 1 and 27 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/059747, 04/25/207.  Acknowledgment is made of Applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The objections to Claims 6 and 12, in the Non-Final Office Action mailed 11 May 2021, are withdrawn in view of Applicants' amendment received 08 October 2021, in which the cited claims were amended.

Claims 1 and 27 are objected to because of the following informalities:
Claim 1 recites: “…the pores of a first size…having pores of a second size,…, the second size smaller than the first size;…”, which should read: “…the pores of a first size…having pores of a second size,…, the pores of the second size being smaller than the pores of the first size;…”
Claim 27 recites: “The device according to claim 1 wherein the one or both of the first osteoconductive scaffold component…”, which should read: “The device according to claim 1, wherein one or both of the first osteoconductive scaffold 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claim 12 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 08 October 2021, in which an amendment to the specification and literature support for the description of pore size in microns, as it relates to the claimed subject matter, were filed.
The rejection of Claims 18, 76 and 77 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants’ amendment received 08 October 2021, in which the cited claims were canceled.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:


35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1, 6, 12-15, 20-22, 27, 28, 34-37, 41, 42, 65-67, 69 and 75  are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is newly cited and is not necessitated by Applicant’s (claim) amendment.

Claims 1, 6, 12-15, 20-22, 27, 28, 34-37, 41, 42, 65-67, 69 and 75 fail to comply with the written description requirement, because the claim text(s) recite(s) limitations which are not described in the specification and/or which encompass a claim breadth which is not supported by the specification.

Claim 1 recites: “…a first osteoconductive scaffold component comprising a porous biomaterial, a first porous scaffold component having pores of a first size, the pores of a first size sized to hold and deliver growth factors to the injured bone site for inducing cellular events that initiate healing; 
a second osteoconductive scaffold component comprising a porous biomaterial, a second porous scaffold component having pores of a second size, the pores of a second size sized to hold and deliver one or more of viable autologous osteogenic or viable angiogenic cells to the injured bone site, the pores of the second size being smaller than the pores of the first size; and…”

The specification recites: “This sizing of the pores 110, 120 in the respective first scaffold component 101 and the second scaffold 102 has the advantage that the relatively larger pore size of the second scaffold sponge 102 is adapted for holding and delivering the osteogenic and/or angiogenic cells to the bone defect site; and the relatively smaller pore size of the first scaffold sponge 101 is adapted for holding and delivering the PRP and growth factors to the bone defect site (originally-filed specification, pg. 19, lines 7-12); “The first scaffold component is indicated generally by reference numeral 201 and comprises pores 210 having a relatively small pore size (2 - 10 µm). The second scaffold component 202 comprises pores 220 having a relatively larger pore size (100 - 350 µm) (pg. 20, lines 3-6 and spec. amdt.); and “…, the collagen is cast with conditions to produce a small pore size (e.g. varying the concentration of acetic acid), freeze dried, and OCP with a granular size of 500 to 1000 µM will be added - not in a layer but rather as granules dispersed on top of the set collagen layer - and the second collagen layer will be cast on top and freeze dried at different conditions to yield a larger pore size (see above)” (pg. 22, lines 14-19). That is, it appears as though the pores of the second size are larger (not smaller) than the pores of the first size.
In addition, claim 12 recites: “The device as claimed in claim 1, wherein the first pore size is 2-10 µm and the second pore size is 100-350 µm.” That is, the claim describes the first pore size as being smaller than the second pore size, not vice versa, as recited in claim 1.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the claim, or the claim may be amended to recite pores size that are supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 12-15, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is newly cited and not necessitated by Applicant’s (claim) amendment.

Claims 1, 6, 12-15, 20-22, 27, 28, 31, 32, 34-37, 41, 42, 65-67, 69 and 75 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

	Claim 1 recites: “…wherein the porous biomaterial of at least one of the first osteoconductive scaffold component, the second osteoconductive scaffold component, or the third scaffold component…”
	However, the description of ‘a third scaffold component’ in claim 1 does not recite that it comprises a porous biomaterial (which is recited in the descriptions of ‘a first osteoconductive scaffold component’ and ‘a second osteoconductive scaffold component’ in claim 1). 

	Claim 65 recites: “The device as claimed in claim 6, wherein the sponge…supporting 3D cellular growth throughout the scaffold component.”
	However, it is not clear which scaffold component (i.e., the first, the second or the third) the claim is referring to.

	Claim 15 is indefinite, because it recites a product and a process in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, second paragraph.  See MPEP 2173.05(p).

	Claim 15 recites: “…, wherein the device can be cut and sized to aid delivery through cannulated devices or similar, to the bone defect site.”
	The claim recites a “product” (the device) and a “process” (can be cut and sized to aid delivery…, to the bone defect site). 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 4, 6, 12-16, 18, 19, 21-31, 34-37, 65-67 and 70-77 under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., and Altschuler, in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 08 October 2021.
The rejection of Claims 17, 20, 68 and 69 under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., and Altschuler, as applied to claims 1, 4, 6, 12-16, 18, 19, 21-31, 34-37, 65-67 and 70-77 above, and further in view of Chi, in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 08 October 2021.
The rejection of Claim 32 under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., and Altschuler, as applied to claims 1, 4, 6, 12-16, 18, 19, 21-31, 34-37, 65-67 and 70-77 above, and further in view of Cao et al., in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 08 October 2021.
The rejection of Claims 41 and 42 under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., and Altschuler, as applied to claims 1, 4, 6, 12-16, 18, 19, 21-31, 34-37, 65-67 and 70-77 above, and further in view of Nukavarapu et al., in the Non-Final Office Action mailed 11 May 2021, is withdrawn in view of Applicants' amendment received 08 October 2021.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 are rejected under 35 U.S.C. §103 as being unpatentable over Shenoy et al. (International Patent Application Publication No. WO 2008/157608 A1) in view of Miao et al. ((2010) Materials 3: 26-47), Altschuler (International Patent Application Publication No. WO 2014/125478 A1), and Chi (U.S. Patent No. 7,687,098 B1; Date of Patent: Mar. 30, 2010).
[All references cited in the Non-Final Office Action mailed 11 May 2021.]
Shenoy et al. addresses the some of the limitations of claims 1 and 31, and the limitations of claims 13, 14, 15, 21, 22, 27, 28, 34, 35, 36, 37, 65, 66, 67 and 75.
Shenoy et al. shows porous composite scaffolds useful for tissue regeneration and methods of fabricating said scaffolds (pg. 1, para. [002]). Tissue regeneration refers to the regrowth or repair of cells, tissues, and organs and restoration or their functions via the interplay of living cells, an extracellular matrix, and cell communicators. Tissue regeneration has been used to treat and heal broken bones, and many other diseases. Tissue regeneration therapy is often carried out by using a scaffold simulating the body anatomy (pg. 1, para. [003] thru [004] [components for revascularization and bone repair to an injured bone site]). 
Regarding claims 1 and 31, the porous multi-layer composite scaffold is a tri-layer composite scaffold. The first, second and third layers are also referred to as the upper, middle, and bottom layers/regions (pg. 15, para. [0039] [Claims 1 and/or 31- a first porous osteoconductive scaffold component, a second porous osteoconductive scaffold component, a third scaffold component]).
The different layers have different physicochemical properties synergistically combining conformability, robustness, and other desirable properties (pg. 4, para. [0013]). The porous multi-layer composite scaffold can be used to deliver one or more biologically active agents. Examples of biologically active agents include, minimally, growth factors, and cells, such as blood cells and chondrocytes (pg. 15, para. [0040] [Claims 1 and/or 31- to hold and deliver growth factors, to hold and deliver osteogenic and/or angiogenic cells]).
Substantial crosslinking allows formation of covalent bonds between the first and second, and second and third layers, thereby enhancing the integrity and mechanical strength of the multi-layer composite scaffold (pg. 12, para. [0032] [Claim 1- provides a stable mechanical environment for promoting bone cell proliferation and vascularity]).
Regarding claim 34, in the described inventive method, a first mixture is applied to a substrate by known means. The substrate can be a medical device, such as an implant (pg. 6, [0019]).
Further regarding claims 1 and 31, and regarding claims 21, 22, 66, 67 and 75, collagen is mixed with tri-calcium phosphate granules (TCP) and 1-ethyl-3-[3-dimethylaminopropyl] carboiimide hydrochloride (EDC) to form a second mixture. The second mixture is immediately cast on top of the first mixture (pg. 17, para. [0044]). The calcium based minerals, but are not limited to, calcium phosphate, β-tri-calcium phosphate, calcium sulfate hemihydrate, and calcium sulfate dihydrate (pg. 9, para. [0027] [Claims 1 and 31- a first and second osteoconductive scaffold] [Claims 1, 66 and 67- a biological material comprising collagen] [Claims 21 and 22- layered scaffold components] [Claim 75]).
Regarding claims 13, 14 and 15, the re-lyophilized composite scaffold was cut into different shapes (squares, rectangles, and cylinders) of varying sizes (pg. 20, para. [0058]). Tissue regeneration delivers living tissue and stimulates the body’s own natural healing process by activating the body’s inherent ability to repair and regenerate (pg. 1, para. [003]).
Regarding claim 27, other polysaccharides may be used as the sole polysaccharide in the mixture or as one of the polysaccharides in combination with chondroitin sulfate. Granules of hydroxyapatite (HA), biphasic HA/TCP or other calcium based minerals may be added to the mixture instead of TCP (pg. 18, para. [0048]).
Regarding claims 36 and 37, additional cells that can be used for the invention include, but are not limited to, chondrocytes, osteoblasts and other cells that form bone. Preferably, the biological agent is a bone marrow aspirate, among other agents (pg. 16, cont. para. [0041]).
Regarding claims 28 and 65, Shenoy et al. teaches that Lu et al., incorporated by reference, discloses a multi-layer scaffold wherein the first layer is a hydrogel (pg. 3, para. [008]).

It is noted that claim 1 recites the functional limitation ‘designed to treat Avascular Necrosis (AVN) and aid in musculo-skeletal healing’. It appears as though the functional limitation is an inherent characteristic of the implantable device, as shown by Shenoy et al. in view of Miao et al. The device described by Shenoy et al. is a porous multilayer scaffold which promotes tissue regeneration and which can be used as a bone graft in orthopedic applications (Shenoy et al., pg. 18, para. [0049]). AVN is characterized by the death of bone tissue due to an interruption of the blood supply; and the porous multilayer scaffold, shown by Shenoy et al., can be used to deliver one or more biologically active agents, including blood cells, growth factors, stem cells and bone marrow aspirate, to an injured tissue site, such as bone. Therefore, the device, as shown by Shenoy et al. in view of Miao et al., exhibits the properties that would be required to treat AVN (MPEP 2114 (I)). On the other hand, at the discretion of the Examiner, Altschuler has been cited to show treatment of AVN, by way of addressing the limitations of claim 1.

Shenoy et al. does not show: 1) a first scaffold component has pores of a first size, and a second scaffold component has pores of a second size [Claims 1 and 31]; 2) the pores of the second size are larger than the pores of the first size [Claims 1 and 31]); 3) octacalcium phosphate [Claims 1 and 31]; 4) the porous biomaterial comprises a sponge [Claim 6]; 5) the first pore size is 2-10µm, and the second pore size is 100-350µm [Claim 12]; 6) an octacalcium phosphate compound in granular form [Claim 20]; 7) the medical device comprises at least one selected from a group which includes antibiotics [species election] [Claim 35]; and 8) the inorganic bone precursor further comprises dicalcium phosphate dihydrate [Claim 69].

Miao et al. addresses the limitations of claim 6, and provides motivation for incorporating different pores sizes in the various layers of the scaffold, by way of addressing the limitations of claims 1, 12 and 31.
Miao et al. teaches that porous biomaterials exhibit the potential of bone ingrowth. To optimize the mechanical and biological properties, porous biomaterials with graded/gradient porosity, pore sizes, and/or composition have been developed (pg. 26, Abstract [nexus to Shenoy et al.] [a porous biomaterial to support bone growth]). Graded/gradient porous biomaterials can be grouped according to the overall shape and the structural configuration. The basic shapes are rectangular blocks and cylinders (or disks). For the cylindrical shape, there are configurations of dense core-porous layer, less porous core-more porous layer, dense layer-porous core, and less porous layer-more porous core. For the rectangular shape, in the gradient direction i.e., the direction with varying porosity, pore size, or composition, there are configurations of porous top-dense bottom (same as porous bottom-dense top), porous top-dense center-porous bottom, dense top-porous center-dense bottom, etc. These basic shapes and configurations can be made into more shapes if the porous biomaterials can be machined or trimmed (pg. 29, last para. thru pg. 30, lines 1-2 and Figure 2 [nexus to Shenoy et al.] [a multi-layered scaffold device]). Graded/gradient porous biomaterials can be used as scaffolds that can lead to a new tissue mimicking a natural tissue structure. Extracellular matrices such as collagen type II can be used (pg. 33, para. 1 [nexus to Shenoy et al.] [collagen as biological scaffold material]).
Regarding claim 6, graded porous hydroxyapatite (HA) was prepared by a multiple and differentiated impregnation method. In brief, a cellulose sponge was first completely immersed in an HA slurry (pg. 38, para. 2).
Regarding claims 1, 12 and 31, total porosity is one of the important structural features. Depending on pore size, micropores (e.g., <10 microns) and macropores (>50 microns) are used in describing porous biomaterials (pg. 28, para. 1). Some researchers utilized multiple levels of pore sizes, with each level having its own functions. The first level (1-100 microns) is typically observed in porous bone structure. The second level (100-350 microns) is optimum for bony ingrowth. Other layers may have pores sizes of 350-1,000 microns and/or 350-3,500 microns (pg. 32, para. 1 [Claims 1 and 31- a first pore size and a second pore size]).
Miao et al. further teaches that vascular channels are approximately 100-250 microns in diameter, bone producing cells (in lacunae, 5-10 microns in diameter) and interconnecting fenestrations (canaliculi, 1-5 microns in diameter) are examples of the low end of porosities present in bone (pg. 27, last para.). That is, pores sizes in implantable devices are designed to allow and encourage vascularization and to mimic the bone milieu in vivo, which would be required to treat avascular necrosis (AVN) and aid in musculo-skeletal tissue healing.
In addition, compare Figure 2 of Miao et al. with Applicant’s Figures 5 and 8. 

Altschuler addresses the limitations of claim 35, and the functional limitation ‘designed to treat Avascular Necrosis (AVN) and aid in musculo-skeletal healing’, by way of addressing the limitations of claim 1.
Altschuler shows optimized solid substrates for promoting cell or tissue growth or restored function (pg. 2, para. [0012]). In some embodiments, multiple solid substrates comprising polymeric additives are implanted into a desired implantation site (pg. 35, para. [00225]). ‘Polymer’ refers to the presence of a layer of polymeric material in association with at least a portion of the solid substrate material (pg. 30, para. [00192]). A polymer coating comprises a natural polymer comprising, minimally, collagen (pg. 31, para. [00201]). In some embodiments, the solid substrate contains a biocompatible matrix which is a hydrogel (pg. 14, para. [0087] [nexus to Shenoy et al.] [an implantable device comprising layered substrates comprising collagen and/or a hydrogel as a porous biomaterial]). In some embodiments, the bone cements may include tricalcium phosphate, among others (pg. 39, para. [00247] [nexus to Shenoy et al.] [tricalcium phosphate as a biomimetic bone generating agent]).
Regarding claim 1, the methods and materials of the described invention are useful applications in, minimally, avascular necrosis (pg. 29, para. [00187]).
Regarding claim 35, in one embodiment, the effector compound incorporated into the implant comprises any compound from the following group, which includes antibiotics (pg. 36, para. [00233]).

Chi addresses some of the limitations of claims 1 and 31, and the limitations of claims 20 and 69.
Chi shows a production device and manufacturing processes for bone substitute material with excellent osteoconductive and osteoinductive characteristics (column 2, lines 63-66 [nexus to Shenoy et al.] [osteoconductive scaffold component for bone regeneration]). In order to stimulate the processes of osteoblasts and osteoclasts in natural bone rebuilding or new bone formation, a chemical solution spray deposition method is presented (column 3, lines 5-7 [nexus to Shenoy et al.] [osteoblasts]).
Regarding claims 1, 20, 31 and 69, the solution particles with calcium ion collide with those with phosphate ion, which induces a chemical reaction between calcium and phosphate. This reaction formulates various calcium phosphate precipitates, such as hydroxyapatite (HAP), tricalcium phosphate (TCP), octacalcium phosphate (OCP), and dicalcium phosphate dihydrate (DCDP) (column 3, lines 39-46 [Claims 1 and 31- octacalcium phosphate] [Claim 69]).
The phosphorus content of the minerals is very similar, and therefore accurate chemical analysis is required to distinguish between these minerals from changes in the solution composition during crystal growth (column 3, lines 53-56). The ratio of crystalline to amorphous structures is closely related, not only to mechanical properties, but also to osteoconductive and osteoinductive activities during the fusion process with natural bone (column 3, lines 65-66 thru column 4, lines 1-2 [Claim 20]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the implantable device comprising at least one osteoconductive scaffold component, and a component, which holds and delivers both growth factors and osteogenic and/or angiogenic cells, as shown by Shenoy et al., by incorporating a sponge [Claim 6], as shown by Miao et al., with a reasonable expectation of success, because Shenoy et al. shows a tri-layer porous composite scaffold which comprises collagen; and one of the sponges, shown by Miao et al., is made of collagen. Therefore, it would have been obvious to have substituted the collagen layer, shown by Shenoy et al., with a collagen sponge, as shown by Miao et al., with a predictable expectation of success, because compositions that are physically (compositionally) the same have the same properties (MPEP 2143 (I)(A,B(3),G) and MPEP 2112.01 (II)).
It would have been further obvious to have incorporated pores with specific sizes into specific layers of a multilayer scaffold [Claims 1, 12 and 31],  as shown by Miao et al., with a reasonable expectation of success. Miao et al. teaches that scaffold devices used to regenerate and vascularize bone tissue are graded/gradient devices which comprise different layers of material comprising different pore sizes; e.g., <10µm and >50µm, and, more specifically, 100-350µm, and the device of Shenoy et al. is a porous multi-layer scaffold construct, which can retain living cells, including blood cells, useful for bone tissue regeneration (MPEP 2143 (I)(A,G)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because Miao et al. teaches that it is known that different sizes of pores are suitable for ingrowth of different tissues; e.g., 5-15µm for fibroblast ingrowth, 70-120µm for chondrocyte ingrowth, and 100-400µm for bone regeneration, depending on the porosity as well as scaffold materials (pg. .32, last para.). An implant of graded/gradient porosity will mimic the natural porous structure of bone more closely than the uniform porous biomaterials (pg. 32, para. 3). Interconnected porosity also acts like an organization of vascular canals that can insure the supply of blood and nutrients for the viability of bone (pg. 32, para. 2). That is, incorporation of composite layers with different pore sizes into an implantable device would mimic natural bone structure and, therefore, would be an improvement to an implantable device designed to treat AVN, which would require re-vascularization and integration of musculo-skeletal healing.
It would have been obvious to have used the implantable device to treat avascular necrosis (AVN) and to aid in musculo-skeletal tissue healing [Claim 1], and to have incorporated antibiotics into the implantable device [Claim 35], because Miao et al. shows graded/gradient porous biomaterials that provide structure that facilitates vascularization and integration of muscle and bone tissue due to their mimicry of the natural bone milieu in vivo (MPEP 2143 (I)(A,G)). In addition, it is common practice to administer antibiotics, by whatever fashion, to subjects undergoing invasive medical procedures, such as device implantation, so as to prevent a bacterial infection resulting from said procedure (MPEP 2144 (I)).
It would have been further obvious to have incorporated octacalcium phosphate (OCP) in granular form [Claims 1, 20 and 31], and dicalcium phosphate dihydrate [Claim 69], as shown by Chi, with a reasonable expectation of success. Chi teaches that the production of calcium phosphate compounds results in various forms of said compounds with regard to the number of calcium moieties in each compound, and that said compounds tend to crystallize out as they “grow”; i.e., they become granular (column 3, lines 53-66 thru column 4, lines 1-2). Chi also teaches that tricalcium phosphate (TCP) is one of these calcium phosphate compounds (column 3, lines 43-46). Therefore, it would be obvious to one of ordinary skill in the art to substitute the granular TCP, shown by Shenoy et al., with the OCP or DCDP, shown by Chi, with a predictable expectation of success, because TCP, OCP and DCDP are all calcium phosphate compounds that may be used to regenerate or repair bone, as shown by Chi, which is the intended use of the device, shown by Shenoy et al. in view of Miao et al., and Altschuler (MPEP 2143 (I)(A,B(3),G) and MPEP 2112.01 (II)). In addition, Chi lists the various calcium phosphate compounds, including TCP, OCP and DCDP, as having equivalent functional activity with regard to bone regeneration. In addition, Shenoy et al. recites other calcium compounds that may also be used in lieu of TCP. Therefore, it would be obvious to (try to) use any calcium compound recited in the relevant prior art.
One of ordinary skill in the art would have been motivated to have made that modification, because Shenoy et al. shows that granules of hydroxyapatite (HA) may also be used in combination with TCP, e.g., as a biphasic compound (pg. 18, para. [0048]). The chemical formula for hydroxyapatite is Ca10(PO4)6(OH)2; i.e., it is a deca-calcium phosphate compound. Therefore, one of ordinary skill in the art would be motivated to combine calcium phosphate compounds having a “high” ratio of calcium (such as octacalcium phosphate or hydroxyapatite) with a compound having a “low” ratio of calcium, because Shenoy et al. shows that one can produce a unique biphasic compound by doing so.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 above, and further in view of Cao et al. (U.S. Patent Application Publication No. 2011/0117170 A1).
[Cao et al. cited in the Non-Final Office Action mailed 11 May 2021.]

Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 above, do not show: 1) components are delivered simultaneously [Claim 32].

Cao et al. provides motivation for configuring a layer scaffold composition, as shown by Shenoy et al., to release or deliver scaffold components simultaneously, by way of addressing the limitations of claim 32.
Cao et al. shows a scaffold composition organized into layers, each with a different permeability, containing physical channels or paths through which bioactive compositions move more easily towards a targeted area of release of the device (pg. 2, para. [0023] [nexus to Shenoy et al.] [layered scaffold]). Therapeutic applications of the device include vascular tissue generation, regeneration and repair. The scaffold composition and/or bioactive composition spatially or directionally regulates release of a bioactive composition with means to promote angiogenesis in local tissues, such as bone (pg. 4, para. [0040] thru pg. 5, cont. para. [0040]). Growth factors for tissue engineering may include TGF-β for proliferation and differentiation of bone forming cells (pg. 15, para. [0126], Table [nexus to Shenoy et al.] [porous layered scaffold for bone regeneration and/or vascularization, growth factors])
Regarding claim 32, the second bioactive composition may include signaling molecules that can inhibit or activate Notch signaling. Signaling molecules of the second bioactive composition are released from scaffolds and devices simultaneously or sequentially with bioactive compositions comprising angiogenic factors (pg. 2, para. [0017]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the implantable device comprising at least one osteoconductive scaffold component, and a component, which  holds and delivers both growth factors and osteogenic and/or angiogenic cells, as shown by Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 above, by configuring a device to release components simultaneously [Claim 32], as shown by Cao et al., with a reasonable expectation of success, because Cao et al. shows that scaffolds for use in bone regeneration and/or vascularization comprise a variety of different bioactive compositions which may be released from the scaffold device simultaneously or sequentially (MPEP 2143 (I)(A,G)). In addition, even in the absence of Cao et al., it would have been obvious to have delivered the components in the device simultaneously, because simultaneous delivery would expedite the repair and/or regeneration of the bone tissue by delivering the growth factors and cells at the same time to optimize their interaction (MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Cao et al. shows several polymeric carriers used to deliver growth factors in order to regenerate bone (pg. 16, para. [0128], Table). That is, there have been several successful applications of polymeric carriers/scaffolds that release various bioactive factors in order to regenerate various types of bone, such as spinal bone, long bone, ectopic and hip bone, craniofacial bone, and cartilage (pg. 16, para. [0128], Table), which demonstrates the carriers’ therapeutic versatility.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 41 and 42 are rejected under 35 U.S.C. §103 as being unpatentable over Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 above, and further in view of Nukavarapu et al. (U.S. Patent Application Publication No. 2014/0178455 A1) and Han ((2015) Ph.D. dissertation, Univ. of Utah, Dept. of Materials Sci. and Eng., pp. 1-184).
[Nukavarapu et al. and Han cited in the Non-Final Office Action mailed 11 May 2021.]

Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 above, do not show: 1) different sized β-TCP/OCP granules which trap air bubbles between the first and second scaffold components [Claim 41]; and 2) oxygen trapped within at least one of the first, second or third components [Claim 42].

Nukavarapu et al. provides motivation to form a scaffold comprising an osteoconductive scaffold component, as shown by Shenoy et al., that can trap air bubbles, by way of addressing the limitations of claims 41 and 42.
Nukavarapu et al. shows an invention which provides gradient porous scaffolds which comprise cells and/or growth factors associated with the scaffold (pg. 1, para. [0003]). The invention provides methods for bone regeneration or osteochondral defect repair (pg. 1, para. [0011] [nexus to Shenoy et al.] [porous scaffold for bone regeneration]). The invention provides methods for making a gradient porous scaffold (pg. 1, para. [0004] [nexus to Shenoy et al., Miao et al. and Altschuler] [scaffold with different pore sizes]).
Regarding claims 41 and 42, moderately-porous scaffolds displayed increased oxygen diffusion, pre-osteoblast infiltration, proliferation and survival throughout the entire scaffold. The methods disclosed herein permit one to modulate scaffold porosity and, in turn, develop oxygen tension controlled matrices that are effective for large area bone regeneration (pg. 7, para. [0086]).

 Han provides motivation for using calcium phosphate compounds, such as TCP and/or OCP, as shown by Shenoy et al. and Chi, to trap air bubbles within an osteoconductive layer of a layered, composite scaffold, also shown by Shenoy et al., by way of addressing the limitations of claims 41 and 42.
Han shows an emulsion coated with dicalcium phosphate. The desired function of the particle is as an oxygen carrier. Calcium phosphate was used to coat the lecithin emulsion particles, allowing for careful control of the coating thickness (pg. iii, Abstract). The estimated diffusion coefficient of released oxygen was measured for uncoated particles and particles coated with calcium phosphate. The relative change of the diffusion coefficient between the uncoated and coated particles showed that the coating does reduce the release rate of oxygen (pg. 113, para. 3.4.2.2.4 [nexus to Chi] [dicalcium phosphate]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the implantable device comprising at least one osteoconductive scaffold component, and a component, which holds and delivers both growth factors and osteogenic and/or angiogenic cells, as shown by Shenoy et al. in view of Miao et al., Altschuler, and Chi, as applied to claims 1, 6, 12-15, 20-22, 27, 28, 31, 34-37, 65-67, 69 and 75 above, by trapping air/oxygen within the scaffold components [Claims 41 and 42], as shown by Nukavarapu et al., e.g., by flushing the layered, composite scaffold with air/oxygen, with a reasonable expectation of success, because, firstly, Han shows that calcium phosphate compounds, of which the TCP shown by Shenoy et al. is one, appears to trap oxygen, in that it reduces oxygen release from a nanoemulsions particle when said calcium phosphate compound is used as a coating therefor (MPEP 2143 (I)(A,G)). In addition, Nukavarapu et al. shows that porosity of the scaffold is a way to control oxygen diffusion/tension within the composite scaffold (pg. 7, para. [0086]).
It would be obvious to one of ordinary skill in the art that a composite scaffold comprising cells would require oxygen in order that the cells within the scaffold could grow (MPEP 2144 (I)). Therefore, one might be motivated to flush the scaffold with oxygen. Nukavarapu et al. shows gradient porous scaffolds comprising collagen and proteoglycans in different amounts going from deep to superficial zones (pg. 1, para. [0002] thru [0003]). Shenoy et al. also shows porous collagen scaffolds. Therefore, it would be obvious to use different pore sizes, as shown by Shenoy et al. in view of Miao et al., and Altschuler, in order to trap air/oxygen (i.e., to control the diffusion of oxygen through the scaffold) by way of retaining oxygen availability for growing cells (MPEP 2143 (I)(A,G) and MPEP 2144 (I)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because, as stated above, cells require oxygen to grow, and, therefore, one would be motivated to make the oxygen tension/oxygen available environment within the scaffold as oxygen-rich as possible, in order to insure efficient and effective cell propagation leading to bone regeneration and vascularization.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 11-20, filed 08 October 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 13) that certain paragraphs from Shenoy are in its background. Once one of ordinary skill in the art transitions to the Detailed Description of Shenoy, it would have found that the teachings of Shenoy were much more limited that the entire field of tissue regeneration. Further, it would have found no teaching or suggestion for "components for revascularization and bone repair to an injured site."
However, in response to Applicant, it is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)). In addition, an implantable device having all of the properties or characteristics as described in the claimed subject matter would necessarily (inherently) be designed to treat Avascular Necrosis (AVN). Based on the evidence of record, it is reasonable to shift the burden of proof to Applicant to show that the functional limitations regarding: 1) treatment of AVN; 2) inducing cellular events that initiate healing; 3) to hold and deliver one or more cells to the injured site; and 4) to promote bone cell proliferation and vascularity [Claim 1], are not inherent in the composition made obvious by prior art. In re Best, 562 F.2d 1252, 1254--55, (CCPA 1977) (quoting In re Swinehart, 439 F.2d 210, 212-13 (CCPA 1971 )) ("' [M]ere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim ... to distinguish over the prior art.

	2. Applicant remarks (pp. 13-14) and reiterates the statements of one of the inventors, Dr. Insley, in his February 9, 2021 Declaration Pursuant to 37 C.F.R. §1.132 (the Declaration) which have been addressed in the previous Office Action. Applicant remarks that cartilage healing is vastly different than bone healing. One of ordinary skill in the art would not have learned how to treat AVN or structures, devices, or methods suitable to that end from Shenoy.
	However, in response to Applicant, Shenoy et al. teaches that the composite scaffolds of the described invention can be used as a bone graft in orthopedic applications, and can be used to effectively fill, minimally, irregular bone voids (pg. 18, para. [0049]).

	3. Applicant remarks (pg. 14) that the experimental results show that the scaffold with OCP has a statistically higher effect on vascularity (alkaline phosphatase) than the current state of art. This is surprising and unexpected. None of the other prior art references cited above, alone or in any combination, suggest to this effect or provide a roadmap to the claim 1 structure that achieves this.
	However, in response to Applicant, it is not clear where in the disclosure these experimental results are shown and this observation was made (i.e., that the scaffold with OCP has a statistically higher effect on vascularity, which was surprising or unexpected). Applicant’s specification describes working Examples indicating a prophetic use of the implantable device, and does not recite the term ‘vascularity’ or any related term (such as revascularization) in those Examples (pp. 21-26). In addition, the terms ‘surprising’, ‘unexpected’, and ‘alkaline phosphatase’ do not appear in the disclosure. The Affidavit filed 09 February 2021 does describe the use of alkaline phosphatase (ALP) as a “known cell marker for bone formation” (Affidavit, para. 62). However, there is no indication that vascularity (as opposed to bone formation) has been affected by the incorporation of OCP into the device. (In addition, it is not clear how a single measurable “marker” (such as an enzyme like ALP) can measure vascularity, which relates to the penetration and/or presence of blood vessels.) In any case, the data presented in the Affidavit show that OCP significantly increased ALP activity (compared to plastic and β-TCP (tricalcium phosphate) as cell substrates or scaffolds for ST-2 cells) (Affidavit, para. 65, Fig. 5).  However, it is well known that calcium is integral to the formation of strong bone tissue; e.g., Chi et al. teaches that bone as an organ has a hard matrix of calcium salts deposited around protein fibers, and that minerals make bone rigid (column 1, lines 17-21). Therefore, it is not surprising or unexpected that a scaffold material containing more calcium (e.g., OCP vs TCP or DCDP) encourages or improves the formation of bone in a scaffold device to be used for bone regeneration.
Further in response to Applicant, Suzuki ((2013) Jap. Dental Sci. Rev. 49: 58-71, provided here) shows that OCP enhances bone regeneration more than hydroxyapatite (HA) materials. One of the OCP-based materials consisting of OCP and natural polymers, such as gelatin, induced a bone regeneration rate over 70%, which approached the rate with autologous bone implantation. The bone regenerative properties observed for OCP-based materials could be due to the biological activity of OCP crystals which enhance in vitro osteoblast differentiation and osteoclast formation (pg. 58, Summary). That is, the observation that OCP improves bone regeneration (vs some other calcium phosphate materials) was known before the instantly-claimed invention was made.

	4. Applicant remarks (pg. 15) that the teachings of Shenoy cannot be stretched to treatment of AVN simply by broad descriptions of the background at its paragraphs [003] and [004]. The technology described by Shenoy would not have been modified by one of ordinary skill in the art to arrive at structures, devices, or methods to treat AVN. Nor would one of ordinary skill in the art have combined Shenoy with the other prior art references cited above to arrive at structures, devices, or methods to treat AVN. Miao doesn't heal this deficiency. The structure of claim 1 is what is sufficient to treat AVN, and neither Shenoy nor Miao teach structures, devices, or methods to that end. Despite the Action's allegation, Miao does not teach the specific combination of pore sizes in different layers as recited in claim 1. Further, neither Shenoy nor Miao enable treatment of AVN.
However, in response to Applicant, Applicant concedes that the structure of claim 1 is sufficient to treat AVN (see Examiner’s comment above). It is well known that with regard to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). All of the cited references describe scaffold devices for the regeneration/repair of bone tissue. Therefore, one of ordinary skill in the art would reasonably apply any and all of the prior art teachings with regard to device structure in order to arrive at the device described in the subject matter of claim 1, especially in view of the prior art teachings that espouse the advantages of certain device properties (e.g., Miao et al. describes the advantages of incorporating specific pore sizes into the implantable device, and the teachings of Cao et al. with Shenoy et al. describe the advantages of incorporating OCP (see the 103 rejection above)). In summary, because the combination of references teach the combination of the structural elements of claim 1, and Applicant asserts that the structure of claim 1 is what is sufficient to treat AVN, the combination of prior art references also must be sufficient to treat AVN.

5. Applicant remarks (pp. 16-17) that the secondary reference of Altschuler teaches constructing material from marine organisms. Altschuler simply describes a material and then says "apply it" to various random maladies with no instruction or demonstration of efficacy. Altschuler is non-enabled with respect to AVN, and is improperly used for at least this reason. Further, there is no teaching in Altschuler of the specific three layers and the specific arrangement of pore sizes of claim 1.
However, in response to Applicant, as noted above, Altschuler was cited merely to show that, in general, a scaffolded device, as shown by Shenoy et al. in view of Miao et al., and Chi could be used to treat a patient with AVN. AVN is characterized by the death of bone tissue due to an interruption of the blood supply; and the porous multilayer scaffold, shown by Shenoy et al., can be used to deliver one or more biologically active agents, including blood cells, growth factors, stem cells and bone marrow aspirate, to an injured tissue site, such as bone. Therefore, the device, as shown by Shenoy et al. in view of Miao et al., and Chi, exhibits the properties that would be required to treat AVN (MPEP 2114 (I) (as stated above)).

	6. Applicant remarks (pg. 17) that the combination of Shenoy, Miao, and Altschuler does not teach: "a first osteoconductive scaffold component comprising a porous biomaterial, a first porous scaffold component having pores of a first size, the pores of a first size sized to hold and deliver growth factors to the injured bone site for inducing cellular events that initiate healing; a second osteoconductive scaffold component comprising a porous biomaterial, a second porous scaffold component having pores of a second size, the pores of a second size sized to hold and deliver one or more of viable autologous osteogenic or viable angiogenic cells to the injured bone site, the second size smaller than the first size; and a third scaffold component, between the first and the second osteoconductive scaffold components, comprising a biomimetic bone generating agent, and adapted to promote bone cell proliferation and vascularity,” as recited in claim 1.
	However, in response to Applicant, amended claim 1 now reads “octacalcium phosphate”, not ‘a biomimetic bone generating agent’, and the functional limitations have been addressed above. It is noted that the combination of Shenoy et al., Miao et al., Altschuler, and Chi describe the implantable device cited in claim 1. Miao et al. supplies the motivation and rationale for applying different pore sizes in order to effect the desired device function. Applicant has instantly supplied the reference of Murphy et al. that concurs with the Miao et al. reference.

	7. Applicant remarks (pp. 18-20) that none of Chi, Cao, or Han overcome the defects in the combination of Shenoy, Miao, and Altschuler. The combination of Shenoy in view of Miao, Altschuler, and Chi fails to teach all of the elements of any one of claims 17, 20, 68, and 69; the combination of Shenoy in view of Miao, Altschuler, and Cao fails to teach all of the elements of claim 32; and the combination of and Shenoy in view of Miao, Altschuler, Nukavarapu, Han fails to teach all of the elements of either of claims 41 or 42. None of the §103 rejections were proper. Chi states: "various calcium phosphate precipitates, such as hydroxyapatite (HAP), tricalcium phosphate (TCP), octacalcium phosphate (OCP), and dicalcium phosphate dihydrate (DCDP)." Chi establishes a "method for fabricating a substitute component for bone" (Chi Abstract), that OCP was known, and that the ratio of "crystalline to amorphous structures" in the product of its method is "closely related . . . to osteoconductive and osteoinductive activities during the fusion process with natural bone.” In this context, the "crystalline to amorphous structures" in the product of its method would have been understood by one of ordinary skill in the art to be "a calcium phosphate-based bone substitute material." The passage cited by the Action does not support the conclusion that Chi teaches OCP as a regenerative agent. Nor does it teach where to place the regenerative agent. Any combination of the above-cited references with Chi fails to teach the specific structure recited in claim 1, claim 31, or any of their dependent claims.
	However, in response to Applicant, Applicant’s instant specification cites the term “regeneration” several times, but does not recite that OCP is a regenerative agent, per se. OCP (octacalcium phosphate) is cited in a list of potential biomimetic bone generating agents. In this sense, OCP can be viewed as a regenerative agent. Applicant has not shown that a specific placement of OCP in the scaffold arrangement is advantageous over any other OCP placements by comparative experimentation. It is well known that unexpected, advantageous or surprising results "must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). Moreover, an appellant must prove a nexus between the alleged unexpected results and the merits of the claimed invention. See In re GPAC Inc., 57 F.3d 1573, 1580 (Fed. Cir. 1995). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 716.02 (b)(III)). Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art (MPEP 2145 (II)). 


Conclusion
	No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631